Name: Council Regulation (EEC) No 237/82 of 26 January 1982 concerning the conclusion of the Agreement on the accession of the Republic of Zimbabwe to the second ACP-EEC Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 82 Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION ( EEC) No 237/82 of 26 January 1982 concerning the conclusion of the Agreement on the accession of the Republic of Zimbabwe to the second ACP-EEC Convention declarations annexed thereto, are hereby approved on behalf of the European Economic Community. The texts referred to in the first paragraph are attached to this Regulation. Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas the Agreement on the accession of the Republic of Zimbabwe to the second ACP-EEC Convention, hereinafter referred to as the 'Convention', and a Final Act, were signed in Luxembourg on 4 November 1980 by that State and the European Economic Community ; Whereas that Agreement should be approved, The President of the Council, as regards the Community, shall deposit the act of notification of the conclusion of the Agreement, in accordance with Article 3 ( 1 ) of the Agreement ( 2). Article 3 Save where otherwise provided, any mention of the ACP States in the acts of the institutions of the Community shall refer also to the Republic of Zimbabwe. Article 4 HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall enter into force on the day on which all the instruments of ratification by the Member States have been deposited, in accordance with Article 3 of the Agreement. The Agreement on the accession of the Republic of Zimbabwe to the Convention, and the Final Act and This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1982. For the Council The President L. TTNDEMANS ( 2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .i 1 ) OJ No C 77, 6 . 4 . 1981 , p . 50 .